Citation Nr: 1824244	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-34 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected coronary artery disease, status post myocardial infarction and stenting.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran, Wife



ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1967 to April 1970.

This claim comes before the Board of Veterans Appeals (Board) on appeal of January 2011 and January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in November 2017; a transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

December 2016 and January 2017 Disability Benefits Questionnaires completed by the Veteran's private physician document the Veteran's METS to be 7.1 according to testing completed July 29, 2015.  The Veteran testified at his November 2017 hearing that he believes that his disability has worsened since those tests were completed.  He reported shortness of breath and dizziness with activity.  Accordingly, he should be scheduled for a current VA examination.

Additionally, the Veteran testified that he received treatment at UMass Memorial Healthcare.  Evidence documenting that treatment is not of record, nor are the Veteran's complete records from Harvey Goldfine, M.D.

Further, in a January 2012 statement the Veteran reported that he had been in receipt of Social Security Administration (SSA) disability benefits since 2007 based upon his heart disease.  On remand, the RO should request any available SSA records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (VA's duty to assist includes obtaining SSA decision and supporting medical records pertinent to VA claim);

With respect to the TDIU claim, the Veteran's private physician reports that inducible silent myocardial ischemia precludes the ability to know what level of work is safe for the Veteran.  See Ischemic Heart Disease DBQ, dated December 13, 2016.  As this opinion is ambiguous and provides no information or examples of work the Veteran can and cannot perform, an opinion regarding the functional impact of the Veteran's heart disability is needed.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete treatment records from UMass Memorial Healthcare and from Harvey Goldfine, M.D., dated from April 2010 forward.

2.  Make arrangements to obtain the Veteran's complete VA treatment records, dated from April 2010 forward.

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the severity of his coronary artery disease.  Preferably, the appropriate Disability Benefits Questionnaire (DBQ) should be used for this purpose.

The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner. The examination report must reflect that such a review was undertaken. 

The examination should include any necessary diagnostic testing or evaluation.  The examiner should specifically provide an ejection fraction reading, current METs level, note any evidence of congestive heart failure, and describe any functional impairment.  If any of these findings cannot be provided, the examiner should provide reasons why.

The examiner should acknowledge the Veteran's private physician's statement that inducible silent myocardial ischemia precludes the ability to know what level of work is safe for the Veteran.  The examiner should state whether he/she agrees or disagrees with this statement and explain why.  See Ischemic Heart Disease DBQ, dated December 13, 2016.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Provide the Veteran with an appropriate VA examination to evaluate the issue of entitlement to a TDIU.  The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken.  The examination should include any necessary diagnostic testing or evaluation.

The examiner should elicit from the Veteran his complete educational, vocational, and employment history and should note his complaints regarding the impact of his service-connected disabilities on his employment.

After a full examination and review of the claims file, the examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected disabilities (PTSD, coronary artery disease, hearing loss, and tinnitus), particularly with respect to his ability to obtain and maintain employment. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  Finally, readjudicate the claims on appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




